Case: 21-11050     Document: 00516431107         Page: 1     Date Filed: 08/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                  No. 21-11050                   August 12, 2022
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk

   Timothy Randolph Wallace,

                                                           Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                             USDC No. 7:21-CV-9


   Before Barksdale, Higginson, and Ho, Circuit Judges.
   Per Curiam:*
          Timothy Randolph Wallace, Texas prisoner # 894160 and proceeding
   pro se, is a sanctioned litigant barred from filing any civil action in the
   Northern and Western Districts of Texas without judicial permission.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11050       Document: 00516431107            Page: 2   Date Filed: 08/12/2022




                                       No. 21-11050


   Wallace filed a 28 U.S.C. § 2254 petition challenging:               disciplinary
   convictions and sanctions imposed while in the custody of the Texas
   Department of Criminal Justice; and the conditions of his confinement.
   Because Wallace failed to obtain judicial permission prior to filing his
   petition, a magistrate judge ordered the proceeding administratively closed
   and admonished Wallace of his duty to comply with the sanctions orders.
   Wallace appeals that order, contending he is in imminent danger due to
   violations of his religious liberties.
          Our court must examine the basis of appellate jurisdiction, on our own
   motion if necessary. E.g., Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).
   “The courts of appeals . . . have jurisdiction of appeals from all final decisions
   of the district courts of the United States”. 28 U.S.C. § 1291. A magistrate
   judge’s order is not a final, appealable order over which our court has
   jurisdiction unless the parties were proceeding by consent, of which there is
   no evidence in this proceeding. E.g., Donaldson v. Ducote, 373 F.3d 622, 624
   (5th Cir. 2004). (In addition, even if entered by the district court, an order
   administratively closing a proceeding is not appealable. See Sammons v.
   Economou, 940 F.3d 183, 185–86 (5th Cir. 2019) (explaining “administrative
   closure is the functional equivalent of a stay and a stay will not support
   appellate jurisdiction under 28 U.S.C. § 1291” (citation omitted)).)
          DISMISSED.




                                            2